DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I, claims 1, 7, 8, 14-16 and 18-29, in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claims. Claims 2-6, 9-13, 17, 30-31, 33 and 35-43 are cancelled. Claims 1, 7, 8, 14-16 and 18-29 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. It appears that fig 2 illustrates the “temperature sensing component”, “heating component”, and “control component” by referral numbers 210, 220 and 230. However it is merely a schematic diagram, and does not show any detailed structures and/or relative arrangement of these structures. Therefore, the “temperature sensing component”, “heating component”, “control component” and “the at least one heating unit is located inside the growth chamber, and the at least one heating unit includes at least one flow channel, wherein the at least one flow channel is opened on an upper surface of the at least one heating unit, and a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 15 recites “…the temperature control system includes  a heating component including at least a heating unit: a temperature sensing component; a control component configured to control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim 1 contains “a temperature control system configured to heat the growth chamber…” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a temperature control system” coupled with functional language “heat the growth chamber” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant claim 15 recites that “… the temperature control system includes a heating component including at least a heating unit; a temperature sensing component; a control component configured to control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to cause that the radial temperature difference in the growth chamber does not exceed the first preset range of the average temperature in the growth chamber during the crystal growth”. Therefore “a heating component including at least a heating unit; a temperature sensing component; a control component” are interpreted to be the corresponding structures. However, after further reviewing, “heating unit”, “sensing component” and “a control component … control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to cause that the radial temperature difference in the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, 14-16 and 18-29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Based on the claim interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph provided above, claim 1 recites “a temperature control system… includes a control component configured to control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to cause that the radial temperature difference in the growth chamber does not exceed the first preset range of the average temperature in the growth chamber during the crystal growth”, but there is no corresponding structure in the specification could be identified as the “heating unit”, “sensing component” and “control component”. Claim elements “heating unit”, “sensing component” and “a control component… control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to cause that the radial temperature difference in the growth chamber does not exceed the first preset range of the average temperature in the growth chamber during the crystal growth” are limitations that invoke 35 U.S.C. 112, sixth paragraph because they use the non-structural terms “unit”, “component” and “control component” coupled with functional language “heating”, “sensing” and “control at least one parameter of the at least one heating unit based on information of the temperature sensing component, to cause that the radial temperature difference in the growth chamber does not exceed the first preset range of the average temperature in the growth chamber during the crystal growth” without reciting sufficient structure to achieve the function. Claims 18-21 and 23-29 are also reciting the term “heating unit”. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The recited in claim 7 “… a crystal growth sub-interval of the crystal growth, wherein the crystal growth sub-interval is a first 80% time period of a crystal growth interval of the crystal growth …” constitutes an indefinite subject matter. It is not clear https://dictionary.cambridge.org/us/dictionary/english/interval. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 8, 14-16 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 20160122902 A1, “Harada”).
Regarding claims 1, 15 and 16, Harada (entire document) teaches a device for preparing a crystal, comprising a growth chamber 6 configured to execute a crystal growth; and the device comprising heaters 1, 3 and 10 (a heating component including at least a heating unit) (figs 1-6, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161), thermometers 9a, 9b and 9c (temperature sensing component) (figs 1, 8, 13, 15, 17, 18, 20-24 and 27, 0046, 0057, 0059, 0060, 0084-0086), and a control unit 30 (fig 12, 0084) configured to control the heaters and the thermometer (temperature sensing component), thus the heaters, the thermometers and the control unit read on the instantly claimed temperature control system. Harada teaches the temperature control system comprising the control unit/component, which is substantially the same or similar to the instantly claimed features. Therefore it is reasonably expected that the temperature control system comprising the control unit/component of Harada is capable of performing the instantly claimed functions of causing “that a radial temperature  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claims 7, 8, 14 and 16, as addressed above, Harada teaches the temperature control system comprising the control unit/component, substantially the same or similar to the instantly claimed features, as addressed above. Therefore it is reasonably expected that the temperature control system comprising the control unit/component of Harada is capable of performing the instantly claimed functions of causing “that the radial temperature difference in the growth chamber does not exceed the first preset range of the average temperature in the growth chamber at least during a crystal growth sub-interval of the crystal growth, wherein the crystal growth sub-interval is a first 80% time period of a crystal growth interval of the crystal growth” as  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 28, Harada teaches that the at least one of the heaters located outside the growth chamber is disposed around an outer periphery of the growth chamber, and the heaters located on an upper/lower portion of the growth chamber (figs 1, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161), but does not explicitly teach that the at least one heating unit of the at least two heating units is partially disposed around an outer periphery of the growth chamber. However it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious. See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 
Regarding claim 29, Harada teaches that at least three heaters located outside the growth chamber is disposed around an outer periphery of the growth chamber and the at least three heaters are disposed around an outside of the growth chamber and correspond to positions of a crystallization region, a source material region, and a vapor transport region between the crystallization region and the source material region in the growth chamber, respectively (figs 1, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161).
Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 15 above, and further in view of Snyder et al (US 20030037724 A1, “Snyder”).
Regarding claim 18, Harada teaches the at least one heating unit and the growth chamber as addressed above, and further teaches a source material 12 (0057, 0078-0080 and 0084), the heater 1 and 3 includes at least one flow channel, wherein the at least one channel is opened on an upper surface of the at least one heating unit (figs 1, 5, 6, 8, 13, 15, 17, 18, 20-24 and 27, 0068, 0070 and 0084), wherein the channel is opening on an upper surface of the heaters 1 and 3 (figs 5 and 6), but does not explicitly teach the relative arrangement of the heater is located inside the growth chamber and the source material is placed on the upper surface of the heater. Snyder (entire document) teaches an apparatus for preparing a crystal, wherein a source heater is provided inside a growth chamber formed by thermal insulation, a source material is place on an upper surface of the source heater (fig 1, 0022). Therefore it would have prima facie obvious. See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C). 
Regarding claim 19, Harada/Snyder teaches that the channel in a center portion has less opening area than the channel in an edge portion of the heater (Harada figs 5 and 6), meeting the claims. Also, it would be obvious to one ordinary skill in the art to determine through routine experimentation to reach an optimum and operable arrangement of channel densities in order to provide suitable temperature distribution or gradient for crystal growth.
Regarding claim 20, Harada teaches that the heaters includes heater 1, heater 3 and heater 10, and the heaters are located outside the crystal growth chamber (figs 1-6, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161), and the heaters includes at least one flow channel, the at least one flow channel being opened on an upper surface of the at least one heaters (figs 5 and 6), and a source material is placed inside the growth chamber (0057, 0078-0080 and 0084), but does not explicitly teach the relative arrangement of the heater is located inside the growth chamber and the source material is placed on the upper surface of the heater. However Snyder (entire document) teaches an apparatus for preparing a crystal, wherein a source heater is provided inside a growth chamber formed by thermal insulation, a source material is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C). 
Regarding claim 21, Harada/Snyder teaches that the channel in a center portion has less opening area than the channel in an edge portion of the heater (Harada figs 5 and 6), meeting the claims. Also, it would be obvious to one ordinary skill in the art to determine through routine experimentation to reach an optimum and operable arrangement of channel densities in order to provide suitable temperature distribution or gradient for crystal growth.
Regarding claims 22 and 23, Harada/Snyder teaches that the at least one channel on the upper surface of the heater has a cross-sectional area (Harada figs 5 and 6), and the source material is in form of powders (Harada 0078) (apparently having a particle size). Harada/Snyder does not explicitly teach relative area/size of the channel and source material, e.g., a cross-sectional area of one of the at least one flow channel does not exceed 1.5 times a particle size of the source material and a total opening area of the at least one flow channel on the upper surface of the heating unit is within a range of 20% to 60% of an area of the heating unit. However, it well-established that “the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 24, Harada/Snyder teaches that the heaters located outside the growth chamber is disposed around an outer periphery of the growth chamber (Harada figs 1, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161), but does not explicitly teach that the at least one heating unit located outside the growth chamber is partially disposed around an outer periphery of the growth chamber. However it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04 (VI) (C).
Regarding claim 25, Harada/Snyder teaches that at least three heaters located outside the growth chamber is disposed around an outer periphery of the growth chamber and the at least three heaters are disposed around an outside of the growth chamber and correspond to positions of a crystallization region, a source material region, and a vapor transport region between the crystallization region and the source material region in the growth chamber, respectively (Harada figs 1, 8, 13, 15, 17, 18, 20-24 and 27, 0036-0053, 0057-0065, 0067-0161).
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claim 15 above, and further in view of Takada et al (US 20150113799 A1, “Takada”).
Regarding claim 27, Harada teaches the at least one heating unit as addressed above, but does not explicitly teach that the at least one heating unit is connected to at least one conduction ring through at least one conduction electrode, the at least one conduction ring located on an upper surface or/and a lower surface of the at least one heating unit. However Takada (entire document) teaches a component, wherein the component (including heater) is connected to a annular conductive unit through a conductive electrode, and the annular unit located on an upper surface of the heater (figs 1-20, 0159-0178 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada per teachings of Takada in order to provider suitable heating structures (Takada 0159-0178).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714